DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 6/1/2022 has been considered and entered into the record.  New claims 13–16 have been added.  Claim 1, from which all examined claims depend now requires “a part of the at least one kind of the resins forming the island part coats at least a part of a surface of the fiber.”  Because the new limitation requires a modified interpretation of the applied prior art, the previous rejection based upon the combined teachings of Herschke and Mikulak has been withdrawn.  New grounds of rejection are set forth below.  Claims 1–16 remain pending, while claims 10–12 are withdrawn from consideration.  Claims 1–9 and 13–16 are examined below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–9 and 13–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Amended claim 1 now recites “a part of the at least one kind of the resins forming the island part coats at least a part of a surface of the fiber.”  The scope of the new limitation is unclear to the Examiner.  Is merely “a part” of the kind of resin used to make the islands necessarily present to coat some of the fiber surface?  Is the surface resin merely of the same “kind” (i.e., having the same polymer base) or must it be the exact same polymer as that which is used in the island?
Claim 13 refers to “the cross section in the orthogonal to the axis” in reference to the “island parts.”  It is unclear to the Examiner as to what “axis” the claim is referring.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herschke (WO 2019/221733 A1) in view of Mikulak (US 2012/0231225 A1).  For citation purposes, the Examiner has relied upon the US version of the WO document, US 2021/0139685 A1.
Herschke teaches a three-dimensional printing additive printing process to produce three-dimensional solid parts, wherein the process involves a material that includes polymer composite particles of elastomer, dispersed in a polypropylene and polyethylene matrix.  Herschke abstract, ¶¶ 12–15, 23, 46.  The polypropylene matrix and elastomer particles may each comprise a combination of similar components, which the Examiner considers the claimed compatibilizing agents that are modified polyolefins.  Herschke ¶¶ 12, 43, 56–64; see Spec. at 19–22.  In particular, the elastomer particles may comprise polypropylene and urethane elastomers.  Id. ¶¶ 57–64.  When the elastomer particles are dispersed within a polypropylene matrix to form the printing material, the polypropylene has a lower melting temperature than the elastomeric islands.  Herschke ¶ 65.  The elastomer may comprise a resin having an amide bond or an ester bond.  Id. ¶¶ 62, 63.  The three-dimensionally printed parts may be of any shape, including fibers.  Id. ¶ 42.
Herschke fails to teach that three-dimensional printing material is in the shape of a filament.
Mikulak teaches a consumable filament for use in an extrusion-based three-dimensional printing process comprising thermoplastic polymers, such as polypropylene.  Mikulak abstract, ¶ 48.  The filaments are continuous and extruded to build up a three-dimensional object.  Id. Figs. 5, 9.  The consumable filament comprises a core and shell portions, wherein each portion comprises thermoplastic polymers, such as polypropylene.  Id. abstract, ¶¶ 8, 32, 48.
One of ordinary skill in the art would have looked to Mikulak for guidance as to a suitable shape (e.g., filament) and process in making a three-dimensional material in order to practice the invention of Herschke.  Accordingly, an ordinarily skilled artisan taking the combined teachings of Herschke and Mikulak would have obviously arrived at a filament for three-dimensional modeling, wherein the filament core comprises a polypropylene matrix (i.e., sea) and polypropylene elastomeric particles (i.e., islands) with a polypropylene shell.  Thus, because the elastomeric particle islands of Herschke and shell of Mikulak are both polypropylene polymers, “a part of the at least one kind of the resins forming the island part coats at least a part of a surface of the fiber.”  
The particles that constitute the “islands” in Herschke may have diameters as low as 10 microns.  Herschke ¶ 24.  While Herschke fails to teach the relative area of the “islands” relative to the total area of the printing material, the prior art reference does teach elastomer that may constitute the island component may at most 40 weight percent of the printing material.  Id. ¶ 64.  In other words, Herschke teaches that the elastomer component is the minority component relative to the polypropylene polymer.  Accordingly, it would have been obvious to have made the printing material of Herschke with a cross-sectional area containing an elastomer minority (i.e., 40% or less) because elastomer is preferably a minor component relative to the polypropylene majority matrix component.
Although Herschke does not explicitly teach the claimed feature solubility difference parameter of from 5-–10, it is reasonable to presume that solubility difference is inherent to Herschke.  Support for said presumption is found in the use of like materials (i.e., polypropylene polymer for island and sea components).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed property of a solubility difference parameter of from 5–10 would obviously have been present one the Herschke product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heschke and Mikulak as applied to claim 1 above, and further in view of Miyauchi (US 2016/0288034 A1).
Herschke fails to teach a melting point temperature difference between its island and sea polymers.
Miyauchi teaches a process of forming composite island and sea polypropylene fibers wherein the melting difference between the two phases is preferably 30 degrees Celsius or more.  Miyauchi ¶ 37.
The ordinarily skilled artisan would have found it obvious to have looked to Miyauchi for guidance as to melting point differences for the island and sea phases in order to successfully practice the invention of Herschke.  

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record fails to teach a configuration in which resin from the island part coats the fiber surface.  As the Examiner has addressed above, it is unclear if the instant claims require the island resin to coat part of the fiber surface.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786